Citation Nr: 9915361	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-20 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from June 1946 to May 1948 and 
from June 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1994 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.

This case was previously remanded by the Board in September 
1997.  The requested development having been accomplished so 
far as it is possible, the matter is properly before the 
Board for adjudication.

The Board notes that the veteran failed to show for a Travel 
Board hearing scheduled for April 16, 1999 without 
explanation or excuse.


FINDING OF FACT

The claim for service connection for left knee disability is 
not plausible.


CONCLUSION OF LAW

The veteran has not presented evidence of a well-grounded 
claim of entitlement to service connection for a left knee 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that with the exception of the 
discharge examination dated in June 1955, the service medical 
records are not associated with the claims file.  The RO has 
attempted to associate these records with the claims file, 
but was advised in September 1993 that they may have been 
destroyed by a fire at the National Personnel Records Center 
(NPRC).  Consequently, the VA's duty to assist, the duty to 
provide reasons and bases for its findings and conclusions, 
and the obligation to consider the benefit of the doubt rule 
are heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
The analysis of the veteran's claim was undertaken with these 
duties and obligations in mind.

The veteran is seeking service connection for a left knee 
disability, which he contends is related to service.

The threshold question as to this claim is whether it is 
well-grounded under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than an allegation; the 
claim must be accompanied by supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The statutory duty to assist the veteran in 
the development of his claim does not arise unless and until 
a well-grounded claim is presented.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Applicable Law and Regulations - Service Connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain chronic disabilities, such as 
arthritis, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
a disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Pertinent Background

The only service medical record associated with the claims 
folder is the discharge examination dated in June 1955.  The 
report reflects that upon discharge, the veteran's knees were 
clinically evaluated as normal.  No disabilities were noted.

There are no private medical records associated with the 
claims folder.

In correspondence received in September 1993, the NPRC 
indicated that the veteran's records may have been destroyed 
by fire and that the physical examinations of the veteran 
could not be reconstructed.  In February 1994, the NPRC 
indicated that a search of the sick reports of Svc. Co., 24th 
Inf. Regt. from June 1947 through October 1947 was made, but 
that there was no mention of the veteran in those reports.

A hearing was held at the RO in June 1994.  The veteran 
testified that he injured his left knee in 1947.  He reported 
that he was hospitalized for 30 days in service.  Thereafter, 
he testified that he re-injured his knee while training 
several months later and received additional heat treatment 
and exercise.  He testified that his knee would occasionally 
swell and become stiff, but was otherwise fine.  He testified 
that he was seen by a doctor employed by the Post Office in 
1973 due to continued swelling and stiffness of his knee.  He 
indicated that he did not incur an additional injury to his 
knee while employed by the Post Office.  The veteran 
testified that he was seen in a VA hospital in 1993 because 
his knee began to slip out of place.  He said that he was 
given an elastic band to wear on his knee.  

VAMC records from August 1993 through July 1994 are 
associated with the claims folder.  The records reflect that 
the veteran was seen for left knee swelling in August 1993.  
The diagnosis was degenerative joint disease.  He was seen 
again for degenerative joint disease and wasting of the left 
lower leg muscles in February 1994.

In October 1994, the RO requested information regarding the 
veteran's knee disability from the U.S. Post Office.  To 
date, no response has been received.

Pursuant to the September 1997 Board remand, the NPRC 
verified the veteran's service from June 1948 to June 1951 
and searched for any additional service medical records 
regarding this service.  The NPRC responded in March 1998 
with verification of the veteran's service from June 26, 1946 
to May 12, 1948 and from June 28, 1951 to June 2, 1955.  It 
was indicated that no additional medical records were on file 
and that any medical records pertaining to the veteran may 
have been destroyed by fire.

The July 1998 Supplemental Statement of the Case reflects 
that, pursuant to the September 1997 Board remand, the 
veteran was requested to identify the names, addresses and 
approximate dates of treatment for his left knee pain, 
including treatment rendered in 1973.  To date, the veteran 
has not responded to the RO's request.  The RO noted that a 
letter dated July 30, 1997 which was mailed to the veteran's 
address of record was returned labeled "Return to Sender, 
Attempted Addresser Unknown."  The RO further indicated that 
letters dated February 3 and March 27, 1998 were remailed to 
an address obtained via AMIE on May 28, 1998.  These letters 
were not returned by the Post Office.  

Analysis

As an initial matter, the Board notes that mail from the 
veteran's address of record has been returned as 
undeliverable.  Mail sent to an address obtained from the VA 
AMIE system has not been returned.  In the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)).  Notification for VA purposes is a written 
notice sent to the claimant's last address of record.  See 38 
C.F.R. § 3.1(q) (1998).  Therefore, the Board finds that the 
RO has complied with the Board's September 1997 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, the Board notes that while VA does have a 
duty to assist a claimant in the development of a claim, that 
duty is not limitless.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  If the veteran wished to fully develop 
his claim, he had a corresponding duty to assist by 
responding to the RO's request for additional information.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") stated that in order for a 
claim to be well grounded, there must be competent evidence 
of (1) a current disability (a medical diagnosis), (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and (3) a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The medical evidence reflects that the veteran has a current 
diagnosis of degenerative joint disease of the left knee.  
Therefore, the first prong of the Caluza test has been met.  
The veteran has alleged that he was hospitalized for 30 days 
during service for treatment related to a left knee 
disability.  For the purposes of determining whether a well-
grounded claim has been submitted, this evidence is presumed 
to be true.  King v. Brown, 5 Vet. App. 19 (1993).  Thus, the 
second prong of the Caluza test has been met.  

With regard to the third prong of Caluza, there is no medical 
evidence of a nexus between the in-service injury and the 
current disability.  The Court has held that, where a 
question is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including the veteran's solitary testimony, may constitute 
sufficient evidence to establish a well-grounded claim, but 
if the determinative issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well-grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Board notes that 
although the veteran testified at the RO hearing that he had 
a left knee disability since service, the first record of 
treatment to the left knee is dated in 1993, almost 40 years 
after service.  The 1993 VA record noted that the veteran 
hurt his knee in 1947.  However, evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. B., 8 Vet. 
App. 406, 409 (1995).  

The RO has attempted to associate additional medical records 
including the 1973 Post Office examiner's report with the 
claims file to no avail.  The veteran has not responded to 
the RO's request for additional information regarding the 
names, addresses and approximate dates of treatment received 
for left knee pain.  

The statements from the veteran provide the sole support for 
his claim that his left knee disability is related to 
service.  However, as a lay person, he lacks the capability 
to provide evidence that requires specialized knowledge, 
skill, experience, training or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, without any 
competent medical evidence showing that the veteran's current 
disability is related to service, his claim is not well-
grounded.  His claim is, therefore, denied.

Additional Matters

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well-grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well-
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Although when a claim is not well grounded, VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated to advise a 
claimant of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  Specifically, a competent medical opinion 
establishing a nexus between the current degenerative joint 
disease diagnosis and the veteran's service would be required 
to well-ground the claim.


ORDER

A well-grounded claim not having been submitted, service 
connection for a left knee disability is denied.


		
	Robert E. Sullivan 
	Member, Board of Veterans' Appeals



 

